UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6761



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


MR. OWENS,

                                             Defendant - Appellee.



                            No. 98-6762



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


JOHNNIE WATKINS,

                                             Defendant - Appellee.



                            No. 98-6913



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,
          versus


MR. OWENS,

                                               Defendant - Appellee.



                              No. 98-6920



ALBERT CURTIS MILLS,

                                              Plaintiff - Appellant,

          versus


MR. OWENS,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-3334-DKC, CA-97-3335-DKC)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Nos. 98-6761 and 98-6762 dismissed and Nos. 98-6913 and 98-6920
affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, David Phelps Kennedy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.



                                   2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Albert Curtis Mills appeals various district court orders in

two 42 U.S.C.A. § 1983 (West Supp. 1998) actions.   We have reviewed

the records and the district court’s opinions and find no revers-

ible error.   We dismiss the appeals in Nos. 98-6761 and 98-6762,

because Mills seeks to appeal non-existent orders. In Nos. 98-6913

and 98-6920, we affirm on the reasoning of the district court.     See

Mills v. Owens; Mills v. Watkins, Nos. CA-97-3334-DKC; CA-97-3335-

DKC (D. Md. June 4 & 5, 1998).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                 Nos. 98-6761/98-6762 - DISMISSED

                                 Nos. 98-6913/98-6920 - AFFIRMED




                                   3